UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 31, 2010 CHINA GREEN MATERIAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 001-15683 (Commission File Number) 88-0381646 (IRS Employer Identification No.) No. 1 Yantai Third Road Centralism Area, Haping Road Harbin Economic and Technological Development Zone Harbin, Heilongjiang Province, P.R. China 150060 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 86-13796663210 27F (Changqing Building) 172 Zhongshan Road Harbin City, China 150040 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act. oSoliciting material pursuant to Rule 14a-12 under the Exchange Act. oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 5.05. Amendments to the Registrant’s Code of Ethics, or Waiver of a Provision of the Code of Ethics. On August 31, 2010, the board of directors (the “Board”) of China Green Material Technologies, Inc., a Nevada corporation (together with its subsidiaries, the “Company”), adopted a restated code of business conduct and ethics (the “Restated Code of Ethics”), to be effective immediately.The Restated Code of Ethics amends and updates the Company’s previously effective “code of business conduct and ethics for members of the board of directors and executive officers” (the “Prior Code of Ethics”). The Restated Code of Ethics applies to all employees of the Company, including executive officers, and to all directors of the Company.The Restated Code of Ethics (i) provides greater detail and clarity regarding conduct that violates the ethical standards expected of Company employees and directors; (ii) establishes improved reporting and complaint handling procedures for possible violations of the Restated Code of Ethics; and (iii) provides for other technical, administrative and non-substantive changes.The foregoing description of the Restated Code of Ethics does not purport to be complete and is qualified in its entirety by reference to the full text of the Restated Code of Ethics which is filed as Exhibit 14.1 to this Current Report on Form 8-K and incorporated herein by reference.The Restated Code of Ethics is also available on the Company’s website at www.sinogreenmaterial.com. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No.
